DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102020103874, filed on 2/14/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Closest prior arts:

Marques Martins et al. (US 20190101585) discloses discharging a gate-source capacitance of a transistor device from a first voltage level to a second voltage level with a first resistor connected in parallel with the gate-source capacitance and measuring a first discharging time associated with the discharging, and discharging the gate-source capacitance from the first voltage level to the second voltage level with the first resistor and a second resistor connected in parallel with the gate-source capacitance and measuring a second discharging time associated with the discharging. The method further includes comparing a ratio between the first discharging time and the second discharging time with a predefined threshold, and detecting a fault based on the comparing.

Sato (US 9541599) discloses wafer test method of a power switch having a main IGBT (Insulated Gate Bipolar Transistor) and a current detecting IGBT, of which a collector terminal and gate terminal are connected respectively to a collector terminal and gate terminal of the main IGBT and which detects a current value of the main IGBT.
	
Morrow et al. (US 4142150) discloses methods of and apparatus for testing transistor devices, and more particularly, to methods of and apparatus for measuring the collector-emitter leakage current of transistor devices with the base open.

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding to claims 1 and 12, the prior arts of record, alone or in combination, do not fairly teach or suggest “causing a first change of a charge state of an internal capacitance between control terminals of the transistor component; 
determining a capacitance value of the internal capacitance based on the first change of the charge state; 
causing a second change of the charge state of the internal capacitance; and 
evaluating a resistance value of an internal resistance between the control terminals based on the determined capacitance value and the second change of the charge state” as claimed.

Regarding to claim 20, the prior arts of record, alone or in combination, do not fairly teach or suggest “cause the signal generator to charge an internal capacitance of the switching transistor from a first voltage level to a second voltage level; determine a value of the internal capacitance based on a time that it takes to charge the internal capacitance the first voltage level to the second voltage level; and after causing the signal generator to charge the internal capacitance of the switching transistor, allow the internal capacitance of the switching transistor to discharge from a third voltage level to a fourth voltage level via a first resistance between the control terminal and the reference terminal; and determine a value of the first resistance based on the determined value of the internal capacitance and a time that it takes to discharge the internal capacitance from the third voltage level to the fourth voltage level” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863